Title: Thomas Jefferson to William Duane, 22 January 1813
From: Jefferson, Thomas
To: Duane, William


          Dear Sir Monticello Jan. 22. 13. 
          I do not know how the publication of the Review turned out in point of profit, whether gainfully or not: I know it ought to have been a book of great sale. I gave a copy to a student of Wm and Mary College and recommended it to Bishop Madison then President of the College who was so pleased with it that he established it as a school book, and as the young gentleman informed me, every copy which could be had was immediately bought up, and there was a considerable demand for more. you probably know best whether new calls for it have been made. Bp Madison was a good whig. his successor is a tory, & a very weak man. your experiment on that work will enable you to decide whether you ought to undertake another, not of greater, but of equal merit. I have recieved from France a MS. work on Political economy, written by de Tutt Tracy the most conspicuous writer of the present day in the metaphysical line. he has written a work entitled Ideology which has given him a high reputation in France. he considers that as having laid a solid foundation for the present volume on Political economy, and will follow it by one on moral duties. the present volume is a work of great ability. it may be considered as a review of the principles of the Economists, of Smith, & of Say, or rather an elementary book on the same subject. as Smith had corrected some principles of the Economists and Say some of Smith’s, so Tracy has done as to the whole. he has in my opinion corrected fundamental errors in all of them, and by simplifying principles has brought the subject within a narrow compass. I think the volume would be of about the size of the Review of Montesquieu. altho’ he puts his name to the work, he is afraid to publish it in France, lest it’s freedom should bring him into trouble. if translated & published here, he could disavow it if necessary. in order to enable you to form a better judgment of the work, I will subjoin a list of the chapters or headsof the work; and if you think proper to undertake the translation & publication, I will send the work itself. you will certainly find it one of the very first order. it begins with
          A supplement to the elements of Ideology, on our means of obtaining knolege.
          A syllabus or analytical view of the ensuing work.
          A Treatise on the Will and it’s effects.
          Introduction.
          
            
              Chap.
              1.
              On society & it’s economy
            
            
              
              2.
              on Production, or the formation of our riches. [in this chapter the erroneous definitions of Productive labor are rectified.]
            
            
              
              3.
              on the measure of the usefulness of things, i.e. on value or price.
            
            
              
              4.
              on change of form, or fabrication, comprehending Agriculture.
            
            
              
              5.
              on change of place, or Commercial industry.
            
            
              
              6.
              on money.
              [in this the effects of changing the nominal price value of coins,—of paper money—of the office of bankers,—the effect of banking companies are developed]
            
            
              
              7.
              Reflections on what precedes.
            
            
              
              8.
              on the Distribution of riches among individuals.
            
            
              
              9.
              on the multiplication of individuals, or Population.
            
            
              
              10.
              Consequences & developement of the two preceding chapters.
            
            
              
              11.
              on the employment of our riches, or Consumption. [the effects of Luxury]
            
            
              
              12.
              on the revenues & expences of governments & of their debts. [the expences of government necessary, but unproductive, & should therefore be as small as possible.—different modes of taxation & their effects—the mischiefs of public debts.—effects of public credit.—the right of one generation, to or legislature to bind another ]
            
            
              
              13.
              Conclusion.
            
          
          the Supplement to the Elements of Ideology (his former work) prefixed to this would, from it’s metaphysical character, discourage many readers, were they to look no further to form an idea of the work. perhaps it would be better to throw both that & the Analysis to the end of the volume.
          
          
            
              the Supplement is of
              8.
              pages,
            
            
              the Analysis
              13.
            
            
              the body of the work
              315
              in all 336. in MS.
            
          
          if you should undertake to have it translated, it would not be necessary to send the work sheets to me. particular injunctions from the author of the Review of Montesquieu, made it a duty in that case; as they also required what I mentioned to you in my former letters, that when done with, the original should be deposited with me. I must ask the favor of you therefore to return me it to me. 
          Our war on the land has commenced most inauspiciously. I fear we are to expect reverses until we can find out who are qualified for command, &  until these can learn their profession. the proof of a general, to know whether he will stand fire, costs a more serious price than that of a canon. these proofs have already cost us thousands of good men, & deplorable degradation of reputation, and as yet have elicited but a few negative, and a few positive characters. but we must persevere till we recover the rank we are entitled to.
          Accept the assurances of my continued esteem & respect.Th: Jefferson
        